Noah Bishop, OSB 092871
Of Bankruptcy Counsel for Debtor
Law Offices of Alexzander C. J. Adams, P.C.
14705 SW Millikan Way
Beaverton, OR 97006
Noah@ACJALaw.com
Fax: (888) 588-5410
Office:(503) 278-5400




                            UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF OREGON


 In Re                                          ) Case No. 18-32869-tmb13
                                                )
 Christopher Brent Nicolet                      )
 Maranda Jae Nicolet                            )
                                                ) DEBTORS’ NOTICE OF SECTION 329
                                                ) STATEMENT
 Debtor(s)                                      )




                           DISCLOSURE OF COMPENSATION OF
                                   ATTORNEY FOR DEBTOR




1. Under 11 U.S.C. § 329(a) and FRBP 2016(b), I certify that I am special counsel for debtor and
that compensation paid to me within one year before the filing of the petition in bankruptcy, or
agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor in
contemplation of or in connection with the bankruptcy case is as follows: prior to the filing of this

                                                                 LAW OFFICES OF ALEXZANDER C.J. ADAMS, PC
                                                                                    14705 SW Millikan Way
PAGE 1 OF 3 - DEBTOR’S NOTICE OF SECTION 329 STATEMENT                                 Beaverton, OR 97006
             BANKRUPTCY CASE NO. 18-32869-tmb13                                         Noah@acjalaw.com
                                                                                       Fax: 888-588-5410
                                                                                      Office: 503-278-5400
                        Case 18-03113-tmb          Doc 4   Filed 11/19/18
statement I have received $0.00 in this proceeding to prosecute TD Bank N.A.. See attached
professional services agreements for rates.


2. No filing fee paid by debtor.


3. $0.00 was paid prior to filing in this proceeding to prosecute TD Bank N.A..


4. The source of compensation to be paid to me is debtor. Alexzander C.J. Adams PC reserves the
right to later seek reimbursement for fees, costs, and expenses from TD Bank N.A. by settlement
or court order.


5. I have not agreed to share the above-disclosed compensation with any other person unless they
are members and associates of my law firm.


6. In return for the above-disclosed fee, I have agreed to render legal services in this specific
proceeding to prosecute TD Bank N.A..


7. By agreement with the debtor, the above-disclosed fee does not include the following service:
the professional services agreement does not include legal services for any aspect of the
bankruptcy case except those in this specific proceeding to prosecute TD Bank N.A.


I certify that the foregoing is a complete statement of any agreement or arrangement for payment
to me for representation of the debtor in this bankruptcy proceeding.




Dated: November 15, 2018


                                                         RESPECTFULLY FILED,


                                                         /s/ Noah Bishop on behalf of
                                                         Alexzander CJ Adams

                                                                  LAW OFFICES OF ALEXZANDER C.J. ADAMS, PC
                                                                                     14705 SW Millikan Way
PAGE 2 OF 3 - DEBTOR’S NOTICE OF SECTION 329 STATEMENT                                  Beaverton, OR 97006
             BANKRUPTCY CASE NO. 18-32869-tmb13                                          Noah@acjalaw.com
                                                                                        Fax: 888-588-5410
                                                                                       Office: 503-278-5400
                        Case 18-03113-tmb          Doc 4     Filed 11/19/18
                                                         OSB# 092871
                                                         Of Bankruptcy Counsel for Debtor
                                                         Law Offices of Alexzander C. J. Adams, P.C.
                                                         14705 SW Millikan Way
                                                         Beaverton, OR 97006
                                                         Noah@ACJALaw.com
                                                         Office (503) 278-5400




                                                                   LAW OFFICES OF ALEXZANDER C.J. ADAMS, PC
                                                                                      14705 SW Millikan Way
PAGE 3 OF 3 - DEBTOR’S NOTICE OF SECTION 329 STATEMENT                                   Beaverton, OR 97006
             BANKRUPTCY CASE NO. 18-32869-tmb13                                           Noah@acjalaw.com
                                                                                         Fax: 888-588-5410
                                                                                        Office: 503-278-5400
                        Case 18-03113-tmb          Doc 4      Filed 11/19/18
                   Law Offices of Alexzander C. J. Adams, P.C.
                         PROFESSIONAL SERVICES FEE AGREEMENT


   I.      The law firm is only paid if it wins. The Law Offices of Alexzander C. J.
           Adams, P.C., (“Firm”) agrees to represent _Chris and Maranda Nicolet__
           (“Client”) in consumer litigation.

Specifically, this fee agreement covers the following legal matter:

         Chris and Maranda Nicolet v. TD Bank / Target.


If the Firm handles Client’s case to completion and recovers money for Client, Client
must pay for the Firm’s services out of the Client’s recovery. If the Firm does not
recover any money for Client, Client does not have to pay for the Firm’s services. The
Firm’s fee is a percentage of what it recovers for Client, as explained below.


   II.     Scope of representation. This agreement does not include legal services
           for any aspect of any case or filing except in this specific consumer litigation
           matter. The Firm reserves the right to terminate representation and withdraw
           if, in its opinion, after further investigation, the case lacks merit. Client
           understands they can review this agreement with another independent
           attorney and cancel this agreement within 72 hours after signing and owe no
           obligation.

   III. Never talk about your case. Never talk about your case to anyone,
        including family, friends, or the media, without first consulting your attorney.
        Never write about your case, including text messaging or on the Internet or
        Facebook. Always immediately provide all documents related to your case to
        your attorney. Never destroy a document related to your case. Never record
        a phone call without everyone’s consent.

   IV.     General provisions and Client Duties.

           1) DUTY TO COOPERATE IN PROSECUTION OF YOUR CASE: Client
              agrees to cooperate in the investigation of the case.

           2) DUTY TO ATTEND ALL REQUIRED COURT HEARINGS: Client agrees to
              attend a settlement conference if permitted by the judge.

           3) DUTY TO PROVIDE TESTIMONY AS NEEDED: Client agrees to tell their
              story at deposition and trial if necessary.

           4) DUTY TO KEEP FIRM CURRENT ON ALL OF YOUR CONTACT
              INFORMATION: Client agrees to keep the firm advised at all times of
              their current mailing address, phone number, and email address
                                              1




                         Case 18-03113-tmb   Doc 4   Filed 11/19/18
         throughout the duration of this representation.

      5) GRANTING OF POWER OF ATTORENY TO ENDORSE CHECKS: Client
         grants the firm power of attorney and authorizes the firm to negotiate
         checks, deposit moneys into trust, represent Client in legal matters,
         provide case information to the public and the media through email,
         blog, twitter, in person, at press conferences, and over the phone,
         and perform other related functions as necessary to assist Client and
         raise awareness about the case. Signing this agreement grants the
         firm authority to endorse checks by placing Client’s name as endorser
         and guaranteeing endorsement of a check. Attorney fees and cost
         fee will be deducted from any negotiated checks before the balance is
         returned to the Client.

      6) DUTY TO EDUCATE YOURSELF ON POTENTIAL TAXABALE
         CONSEQUENCES OF ANY MONIES RECOVERED: Client agrees to hire
         an independent tax professional to review any tax-related issues
         resulting from settlement or trial in this case. Client understands
         that in some circumstances, any gross monetary recovery could be
         taxable income, subject to an alternative minimum tax, and any
         expenses incurred in obtaining that recovery (including attorney fees)
         may only be deductible in certain circumstances.                  If Client
         discharges the firm prior to paying the firm the reasonable value of
         their services, the Firm shall have a lien for its fees on Client’s right to
         recovery arising out of the proceedings.

V.    Fees and costs. If Client settles the case before filing a lawsuit, Client
      agrees to pay the firm 33% of the total recovery. If Client settles the case
      after filing a lawsuit but before trial, Client agrees to pay the firm 45% of the
      total recovery. If Client settles the case after trial while on appeal, Client
      agrees to pay the Firm 50% of the total recovery. In lieu of the contingency
      arrangement above, the Firm reserves its right to recover its fees and costs
      directly by defendant through settlement or by court order under a fee shifting
      statute. Costs are all charges incurred by the Firm to represent your case
      (other than attorney, paralegal, and administrative assistant time billings)
      including but not limited to court reporters, expert witnesses, travel costs,
      witness fees, exhibit and copying costs, and any other charge incurred in your
      representation.

VI.   Billing. The Firm reserves its right to be paid a contingency of Client’s total
      recovery, or instead paid its fees, costs, and expenses by defendant under a
      fee shifting statute through settlement or court order. Time is billed in
      increments of a tenth of an hour. The Firm will not bill for staff time or general
      overhead expenses. The Firm’s ledger of fees and costs is calculated based on
      contemporaneously recorded computer-constructed time records and in
      limited circumstances, reconstructed records developed by reference to
      litigation files and related documents.



                                           2




                     Case 18-03113-tmb    Doc 4    Filed 11/19/18
      The Firm’s current rates are as follows:

      Alexzander Adams          $435.00   per   hour
      Noah Bishop               $410.00   per   hour
      Jacob Braunstein          $395.00   per   hour
      Paralegals                $195.00   per   hour
      Administrative            $100.00   per   hour

      In some very limited circumstances, Client may be subject to sanctions including
      payment of defendant’s costs if Client fails to timely respond to requests for
      documents or misses a deposition or court appearance. Client understands the
      firm will not agree to be subject to any confidentiality settlement provision that
      would in any way limit the ability of the Firm or its attorneys to represent future
      Clients. Compensation under this agreement has not been agreed to be shared
      with any other person unless they are listed above or members or attorneys of the
      Firm.

  VII. SIGNATURE. By signing below, Client agrees to be bound by the terms of this
       agreement, and Client acknowledges they have been provided a separate copy
       of this agreement for their records. Client understands this agreement and
       the information printed below is public and may be filed with the Court.




    /s/ /Chris Nicolet
    /s/ Maranda Nicolet
__                          10/27/2018
                          ____                                                   10/31/2018
Chris and Maranda Nicolet
17827 SW Heatherwood Lane
Sherwood, OR 97140
Mcline660@gmail.com
971-570-6054




                                                3




                          Case 18-03113-tmb     Doc 4   Filed 11/19/18
